DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recite the limitation: if it is determined that there is unknown data, the processor determines that the cleaning of the filter is necessary; however there is no mention in the specification of “unknown data” or how to use that “unknown data”.  It is not clear if this term refers to unknown data relating to the outlier detection previously referenced in the claim (e.g., acquired current information that constitutes an outlier) or some other type of data that exists but was not acquired.  The scope of the term “unknown data” is therefore not clear.  For purposes of the present examination, the Examiner presumes that “outlier data” was presumed to have been intended for “unknown data” based on Paragraph 0052 of the specification, which states: 
If the evaluation part 102 detects an outlier from the current information acquired by the current information acquisition part 101, the filter cleaning determination part 104 determines that the filter 206 is clogged and needs to be cleaned.
Clarification is required so that the scope of these claims is clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abiprojo et al. (US 20150330650 A1), hereinafter “Abiprojo”.

Regarding Claim 1, Abiprojo teaches a state estimation apparatus comprising: 
a processor (Abiprojo [0049] A server of the monitoring system includes a processor and memory; also see Fig. 3B 1400 Processing Module), 
a memory storing program instructions executable by the processor (Abiprojo [0049] A server of the monitoring system includes a processor and memory. The memory stores application code that processes data received from the air handler monitor and condensing monitor modules and determines existing and/or impending failures, as described in more detail below.); and 
a current information storage that stores current information in a normal state of an apparatus (Abiprojo [0018] (i) receive operating parameter data from a monitoring device at the building that measures an operating parameter of the HVAC system, (ii) generate a plurality of data clusters from the operating parameter data, each data cluster corresponding to operating parameter data generated during steady-state operation of the HVAC system; also see [0045] the operating parameters may include power supply current, power supply voltage, operating and ambient temperatures of inside and outside air, refrigerant temperatures at various points in the refrigerant loop, fault signals, control signals, and humidity of inside and outside air.; also note [0046]), wherein 
the processor, when executing the program instructions stored in the memory, acquires information about a current at a power supply part of the apparatus (Abiprojo [0018] (i) receive operating parameter data from a monitoring device at the building that measures an operating parameter of the HVAC system, (ii) generate a plurality of data clusters from the operating parameter data, each data cluster corresponding to operating parameter data generated during steady-state operation of the HVAC system); 
derives a degree of change based on the acquired current information and the current information in the normal state of the apparatus (Abiprojo [0139] A dirty filter may be detected in light of changes in power, current, and power factor coupled with an increase in temperature split and reduced differential pressure.); 
estimates a clogging state of a filter of the apparatus based on the degree of change to determine whether cleaning of the filter is necessary (Abiprojo [0139] A dirty filter may be detected in light of changes in power, current, and power factor coupled with an increase in temperature split and reduced differential pressure; also see Fig. 5B 1128 Change Rate > Threshold); and 
provides, for a determination result indicating that the cleaning of the filter is necessary, an output to that effect (Abiprojo [0143] In response to changes in measured values corresponding to an operating parameter, the processing module 1400 determines whether to generate an alert indicating to the customer that performance of the HVAC system has degraded. Further, the processing module 1400 may selectively recommend and/or instruct the customer to repair and/or replace components within the HVAC system based on the monitored changes in the operating parameter.; also see Fig. 5B 1140 Generate alert).
The current embodiment of Abiprojo does not teach that the apparatus is a refrigerating/freezing apparatus. However, Abiprojo teaches that “the principles of the present 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to apply the current embodiment of Abiprojo to apply the principles of the present disclosure to a refrigerator or refrigerating/freezing apparatus so that the filter diagnostic techniques disclosed by Abiprojo can be utilized in connection with these apparatuses.

Regarding Claim 2, Abiprojo teaches wherein the processor performs outlier detection on the acquired current information (Abiprojo [0151] the processing module 1400 compares each of the measured current draw values to a current threshold value. The processing module 1400 determines a measured current draw value is a non-steady-state value when the measured current draw value is greater than the current threshold value.), and 
if it is determined that there is unknown data, the determines that the cleaning of the filter is necessary (Abiprojo [0139] The processing module 1400 uses a change in current or power and the type of circulator blower motor to determine the change in load. This change in load can be used to determine whether the filter 104 is dirty.).***

Regarding Claim 3, Abiprojo further teaches wherein the processor calculates a correlation value between the acquired current information and the current information in the normal state of the refrigerating/freezing apparatus (Abiprojo [0065] The server may store baseline data for the HVAC system of each building. The baselines can be used to detect changes indicating impending or existing failures. For example, once a malfunction in an HVAC system is recognized, the monitoring system may note the frequency data leading up to the malfunction and correlate that frequency signature with frequency signatures associated with potential causes of the malfunction.), and 
if the correlation value is equal to or less than a predetermined threshold, the processor determines that the cleaning of the filter is necessary (Abiprojo [0141] Over time, as particulates gather on the filter 104 within the HVAC system, the current draw of the circulator blower 108 may increase or decrease and the correlation between indoor current level and system runtime may degrade such that the two parameters are less correlated, as compared with the level of correlation when a new or clean filter is used; also see [0156] The processing module 1400 determines whether the window is a steady-state segment based on a comparison of the variance to a variance threshold. When the processing module 1400 determines the variance is greater than the variance threshold, the processing module 1400 determines the window is not a steady-state segment; note that variance is indirectly proportional to correlation therefore greater variance leads to less correlation).

Regarding Claim 4, Abiprojo further teaches wherein the processor calculates a difference between the acquired current information and the current information in the normal state of the refrigerating/freezing apparatus (Abiprojo [0224] The processing module 1400 determines a difference between the present data and each of the previously generated data sets.), and 
based on a magnitude relationship between a statistical value of the difference and a predetermined threshold, the processor determines whether the cleaning of the filter is necessary (Abiprojo [0230] In other words, when the processing module 1400 determines that the normalized data value indicates the operating parameter values are changing at a greater rate than a predetermined rate and in the direction indicating particle accumulation on the filter 104, the processing module 1400 proceeds to 1140 and alerts the customer instructing the customer to change an air filter (as described below).). 

Regarding Claim 5, Abiprojo further teaches wherein the processor calculates an average value of the acquired current information (Abiprojo [0018] (iii) calculate an average operating parameter value for each data cluster; also see [0235] During the predetermined initialization period, the operating parameter data is analyzed to establish an average operating parameter value for the HVAC system.) and, 
based on an average value of the acquired current information, derives the degree of change with regard to the current information in the normal state of the refrigerating/freezing apparatus (Abiprojo [0018] (iv) calculate normalized operating parameter values based on normalizing the average operating parameter values for the data clusters over a predetermined normalization time period).

Regarding Claim 6, Abiprojo teaches a computer-based state estimation method comprising (Abiprojo [0049] A server of the monitoring system includes a processor and memory; also see Fig. 3B 1400 Processing Module): 
acquiring information about a current at a power supply part of an apparatus (Abiprojo [0018] (i) receive operating parameter data from a monitoring device at the building that measures an operating parameter of the HVAC system, (ii) generate a plurality of data clusters from the operating parameter data, each data cluster corresponding to operating parameter data generated during steady-state operation of the HVAC system; also see [0045] the operating parameters may include power supply current, power supply voltage, operating and ambient temperatures of inside and outside air, refrigerant temperatures at various points in the refrigerant loop, fault signals, control signals, and humidity of inside and outside air.; also note [0046]); 
deriving a degree of change based on the acquired current information and current information in a normal state of the apparatus (Abiprojo [0139] A dirty filter may be detected in light of ; and 
estimating a clogging state of a filter of the apparatus based on the degree of change (Abiprojo [0139] A dirty filter may be detected in light of changes in power, current, and power factor coupled with an increase in temperature split and reduced differential pressure; also see Fig. 5B 1128 Change Rate > Threshold) to determine whether cleaning of the filter of the apparatus is necessary (Abiprojo [0143] In response to changes in measured values corresponding to an operating parameter, the processing module 1400 determines whether to generate an alert indicating to the customer that performance of the HVAC system has degraded. Further, the processing module 1400 may selectively recommend and/or instruct the customer to repair and/or replace components within the HVAC system based on the monitored changes in the operating parameter.; also see Fig. 5B 1140 Generate alert).
The current embodiment of Abiprojo does not teach that the apparatus is a refrigerating/freezing apparatus. However, Abiprojo teaches that “the principles of the present disclosure may be applied to monitoring other systems, such as a hot water heater, a boiler heating system, a refrigerator, a refrigeration case, a pool heater, a pool pump/filter, etc.” (Abiprojo [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to apply the current embodiment of Abiprojo to apply the principles of the present disclosure to a refrigerator or refrigerating/freezing apparatus so that the filter diagnostic techniques disclosed by Abiprojo can be utilized in connection with these apparatuses.

Regarding Claim 7, Abiprojo further teaches performing outlier detection on the acquired current information (Abiprojo [0151] the processing module 1400 compares each of the measured current draw values to a current threshold value. The processing module 1400 determines a measured ; and 
determining that the cleaning of the filter is necessary, if unknown data is detected (Abiprojo [0139] The processing module 1400 uses a change in current or power and the type of circulator blower motor to determine the change in load. This change in load can be used to determine whether the filter 104 is dirty.).

Regarding Claim 8, Abiprojo further teaches calculating a correlation value between the acquired current information and the current information in the normal state of the refrigerating/freezing apparatus (Abiprojo [0065] The server may store baseline data for the HVAC system of each building. The baselines can be used to detect changes indicating impending or existing failures. For example, once a malfunction in an HVAC system is recognized, the monitoring system may note the frequency data leading up to the malfunction and correlate that frequency signature with frequency signatures associated with potential causes of the malfunction.); 
determining that the cleaning of the filter is necessary, if the correlation value is equal to or less than a predetermined threshold (Abiprojo [0141] Over time, as particulates gather on the filter 104 within the HVAC system, the current draw of the circulator blower 108 may increase or decrease and the correlation between indoor current level and system runtime may degrade such that the two parameters are less correlated, as compared with the level of correlation when a new or clean filter is used; also see [0156] The processing module 1400 determines whether the window is a steady-state segment based on a comparison of the variance to a variance threshold. When the processing module 1400 determines the variance is greater than the variance threshold, the processing module 1400 determines the window is not a steady-state segment; note that variance is indirectly proportional to correlation therefore greater variance leads to less correlation).

Regarding Claim 9, Abiprojo further teaches calculating a difference between the acquired current information and the current information in the normal state of the refrigerating/freezing apparatus (Abiprojo [0224] The processing module 1400 determines a difference between the present data and each of the previously generated data sets.); and 
determining that the cleaning of the filter is necessary based on a magnitude relationship between a statistical value of the difference and a predetermined threshold (Abiprojo [0230] In other words, when the processing module 1400 determines that the normalized data value indicates the operating parameter values are changing at a greater rate than a predetermined rate and in the direction indicating particle accumulation on the filter 104, the processing module 1400 proceeds to 1140 and alerts the customer instructing the customer to change an air filter (as described below).).

Regarding Claim 10, Abiprojo further teaches calculating an average value of the acquired current information (Abiprojo [0018] (iii) calculate an average operating parameter value for each data cluster; also see [0235] During the predetermined initialization period, the operating parameter data is analyzed to establish an average operating parameter value for the HVAC system.); and 
deriving, based on the an average value of the acquired current information, the degree of change with regard to the current information in the normal state of the refrigerating/freezing apparatus (Abiprojo [0018] (iv) calculate normalized operating parameter values based on normalizing the average operating parameter values for the data clusters over a predetermined normalization time period).

Regarding Claim 11, Abiprojo teaches a non-transitory computer readable storage medium storing a program causing a computer to perform processing comprising (Abiprojo [0260] The : 
acquiring current information about an apparatus (Abiprojo [0018] (i) receive operating parameter data from a monitoring device at the building that measures an operating parameter of the HVAC system, (ii) generate a plurality of data clusters from the operating parameter data, each data cluster corresponding to operating parameter data generated during steady-state operation of the HVAC system; also see [0045] the operating parameters may include power supply current, power supply voltage, operating and ambient temperatures of inside and outside air, refrigerant temperatures at various points in the refrigerant loop, fault signals, control signals, and humidity of inside and outside air.; also note [0046]); 
deriving a degree of change based on the acquired current information and current information in a normal state of the apparatus (Abiprojo [0139] A dirty filter may be detected in light of changes in power, current, and power factor coupled with an increase in temperature split and reduced differential pressure.); and 
estimating a clogging state of a filter of the apparatus based on the degree of change (Abiprojo [0139] A dirty filter may be detected in light of changes in power, current, and power factor coupled with an increase in temperature split and reduced differential pressure; also see Fig. 5B 1128 Change Rate > Threshold) to determine whether cleaning of the filter is necessary (Abiprojo [0143] In response to changes in measured values corresponding to an operating parameter, the processing module 1400 determines whether to generate an alert indicating to the customer that performance of the HVAC system has degraded. Further, the processing module 1400 may selectively recommend and/or instruct the customer to repair and/or replace components within the HVAC system based on the monitored changes in the operating parameter.; also see Fig. 5B 1140 Generate alert).
a refrigerating/freezing apparatus. However, Abiprojo teaches that “the principles of the present disclosure may be applied to monitoring other systems, such as a hot water heater, a boiler heating system, a refrigerator, a refrigeration case, a pool heater, a pool pump/filter, etc.” (Abiprojo [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to apply the current embodiment of Abiprojo to apply the principles of the present disclosure to a refrigerator or refrigerating/freezing apparatus so that the filter diagnostic techniques disclosed by Abiprojo can be utilized in connection with these apparatuses.

Regarding Claim 16, Abiprojo teaches wherein the processor evaluates, based on the acquired current information, a power amount of the refrigerating/freezing apparatus in a predetermined period after a (Abiprojo [0195] At the end of the initial time period of operation, the processing module 1400 analyzes the normalized data value corresponding to the measured current draw of the circulator blower 108 over time; note that the principles of this disclosure may be applied to a refrigerator as stated above), 
compares the power amount of the refrigerating/freezing apparatus in the predetermined period after-(Abiprojo [0173] For example only, the processing module 1400 analyzes a plurality of normalized current draw values over a predetermined period of time; also see [0075] In various implementations, a power sensor (not shown) may be used in addition to or in place of the current sensor 216.), and 
outputs a result of the comparison as the degree of change. (Abiprojo [0228] The processing module 1400 determines a rate of change over a predetermined period.).
defrosting operation.  The examiner takes Official notice of the fact that configuring a refrigerating/freezing apparatus to periodically perform a defrost operation as part of its operational cycles was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains (see, e.g., Applicant Admitted Prior Art, see Background Art [0005] ).  Moreover, one of ordinary skill in the art would recognize that the filter diagnostic techniques disclosed by Abiprojo can be utilized throughout the operational lifetime of a refrigerating/freezing apparatus, including before and after an occurrence of a defrosting operation.  Accordingly, the recitations of after a defrosting operation and after-defrosting-operation in claim 16 do not patentably distinguish over Abiprojo’s teachings when considered in light of the knowledge of one of ordinary skill in the art.

Regarding Claim 17, Abiprojo further teaches wherein the processor compares the degree of change with a predetermined reference value (Abiprojo [0228] At 1128, the processing module 1400 determines whether a rate of change of normalized data values is greater than a rate of change threshold and is progressing in the direction of the filter developing dirt.; also see Fig. 5B 1128 Change Rate > Threshold), and if the degree of change differs from the reference value, the processor determines that the cleaning of the filter is necessary (Abiprojo [0143] In response to changes in measured values corresponding to an operating parameter, the processing module 1400 determines whether to generate an alert indicating to the customer that performance of the HVAC system has degraded. Further, the processing module 1400 may selectively recommend and/or instruct the customer to repair and/or replace components within the HVAC system based on the monitored changes in the operating parameter.; also see Fig. 5B 1140 Generate alert), while 
if the degree of change matches the reference value or falls within a range of the reference value, the processor determines that the cleaning of the filter is not necessary (Abiprojo [0143] In .

Allowable Subject Matter
Claims 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogers et al. (US 20170146261 A1).
Besaul et al. (CN 102854379 B) discloses the Power Consumption of the Auxiliary Measurement Appliance Method.
Singer et al. (CN 1781006 B) discloses System and Method for Monitoring Remote Refrigeration System.
Yamashita et al. (JP 2003207188 A) discloses a Refrigerated Air Conditioner and Operation Control Method Thereof.
Miura et al. (JP 2016065660 A) discloses a Refrigeration Cycle System.
Fox et al. (CN 107003019 A) discloses a System and Method for Predicting HVAC Filter Changing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/16/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863